Case 1:20-cv-23002-RNS Document 6 Entered on FLSD Docket 07/22/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                 Case No.: 1:20-cv-23002-RNS

 WINDY LUCIUS,                               )
                                             )
        Plaintiff,                           )
                                             )
 vs.                                         )
                                             )
 SOUTH FLORIDA STADIUM LLC,                  )
                                             )
        Defendant.                           )
                                             )

                                 NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that Marcus R. Bach Armas, Esq. of South Florida Stadium

 LLC hereby enters his appearance as counsel for Defendant, SOUTH FLORIDA STADIUM

 LLC. Please furnish the undersigned counsel, Marcus R. Bach Armas, Esq., with copies of all

 orders, notices, pleadings, motions, and correspondence regarding this proceeding from this date

 forward.

        Respectfully submitted this 22nd day of July, 2020.

                                            /s/ Marcus R. Bach Armas
                                            Marcus R. Bach Armas (FBN: 58169)
                                            MBArmas@dolphins.com
                                            347 Don Shula Dr.
                                            Miami Gardens, FL 33056
                                            Tel. 305-943-6720
                                            Fax. 305-943-6822
Case 1:20-cv-23002-RNS Document 6 Entered on FLSD Docket 07/22/2020 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been served this

 22nd day of July, 2020, by the Notice of Electronic Filing, and was electronically filed with the

 Clerk of the Court via the CM/ECF system, which generates a notice of the filing to all attorneys

 of record.

                                                     /s/ Marcus R. Bach Armas
                                                     Marcus R. Bach Armas
